Citation Nr: 1630163	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for schizophrenia, and if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from October 1984 to April 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Additional evidence was associated with the record after the issuance of the February 2014 supplemental statement of the case (SSOC).  Generally, an SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31 (2015).  In this case, no SSOC was issued considering the additional evidence, and the Veteran did not waive her right to have the evidence considered by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.37(b) (2015).  Nevertheless, the Board finds it unnecessary to remand this matter solely for the issuance of another SSOC because the Board is taking actions favorable to the Veteran in the decision below and the Veteran is not prejudiced by those actions.  

The reopened issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  An October 2001 rating decision denied entitlement to service connection for schizophrenia, the Veteran did not appeal this decision in a timely manner, and no new and material evidence was submitted within the appeal period.
 
2.  Evidence received since the time of the October 2001 rating decision is new and relates to unestablished facts necessary to substantiate the Veteran's claim seeking entitlement to service connection for schizophrenia, and raises a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
2.  Evidence submitted to reopen the claim of entitlement to service connection for schizophrenia is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is granting the Veteran's claim seeking to reopen the issue of entitlement to service connection for schizophrenia.  As this action is favorable to the Veteran, no discussion of VA's duties to notify or assist is necessary.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the October 2001 rating decision, nor did he file a timely appeal to the October 2001 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In an August 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for schizophrenia.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the October 2001 denial of entitlement to service connection for schizophrenia was the RO's finding that the evidence did not demonstrate that it was incurred in or caused by active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the October 2001 rating decision that addresses this basis or provides other theories of entitlement.

Evidence submitted and obtained since the October 2001 rating decision includes VA treatment records, private treatment records, and written lay statements from the Veteran.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the basis upon which the Veteran's claim was previously denied.  Namely, the Veteran's lay statements describe specific incidents that she claims she experienced during her military service.  These statements also demonstrate the Veteran's belief that these incidents resulted in or contributed to the onset of her schizophrenia.  Therefore, the Board finds the evidence related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for schizophrenia is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for schizophrenia is reopened, and to that extent only, the appeal is granted.


REMAND

Regrettably, a remand is necessary for the reopened claim. 

The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.  Therefore, prior to the RO adjudicating this matter on the merits, the Veteran must be afforded a VA examination and the examining VA physician must render a medical opinion that addresses whether the Veteran's current schizophrenia is related to her active duty service.  See Id.  The RO must also obtain any available updated VA treatment records for the Veteran.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  After completing the above development, schedule the Veteran for a VA examination to determine the current nature and etiology of her schizophrenia.  The Veteran's electronic claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished. 

After a review of the evidence, to include any available service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding her symptoms and experiences, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizophrenia began in service, was caused by service, or is otherwise etiologically related to service. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After the development has been completed, the RO must readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


